LA W OFFICES OF ron/rs HYDE

 

 

1119 Pacific Avenue, Suite 1204, Tacoma, WA 98402 (253) 472~4448

August 31, 2018
Robert Lee Hayes
911 130th St. Ct. E.
Tacoma, WA 98445

Dear Mr. Hayes:

 

l regretted.the phone conversation of this a.m.

lt was not how l wished to begin the day. I truthfully regret some of the words exchanged but I do not
regret stating where this working relationship is and why.

Whether you are or not aware Mr. Hayes, you are very antagonistic Just about every conversation
between you or my assistant is met with words that are not kind nor meant to be civil discourse. l have
attempted to make things as non-confrontational as possible in our dealings 1 have attempted to keep
your discourse with my longtime assistant to a minimum. This explains why every time you confronted
her, l came out of the office to take care of assisting you. 1 don’t see any need to make each and every
sentence we utter to you to be met with vindictive condescension. You may not see it that way, but we do.

l am trying to make a bad situation better by offering you this simple solution. You do not need to make
an appearance back in this office unless absolutely necessary. 1 see no need to rehash the issues of great
agitation from this morning Future needs can be met with you via email or the US Mails, thus saving
you time.

l will complete your meeting of creditors. l will do all that our contract requires

lf this meets with your approval, please respond either by letter or email.

Should you have anything further to say, you have my email. lf you email is about anything other than
your ongoing bankruptcy, it will not be answered nor considered The email is also convenient in that

you can send us the remaining documents requested back via email or the US Mail.

I hope we can at least complete the task at hand.

Sil`lC@rely1 d
rlr_,_\.._.:_:i,.

   

 
 
   
  

r

